Mr. Justice Cooke delivered the opinion of the court: The application of the covuhy collector of LaSalle county for judgment against the lands of appellees for the taxes of Township High School District No. 535 of Putnam county was denied and the People appealed. The high school district was organized under the unconstitutional act of 19H, and the objection was made that it had no authority to levy taxes. While the only reason urged by counsel for appellant for a reversal of the judgment is that the high school district was a corporation de facto and its corporate existence could not be questioned in a collateral proceeding to collect taxes levied by it, we will take notice of the curative act of June 14, 1917, which was passed and became effective during the pendency of this application. As this act had the effect of legalizing the organization of the district and is decisive of the questions involved, for the reasons given in People v. Mathews, (post, p. 85,) the judgment of the county court is reversed and the cause is remanded, with directions to overrule the objections. Reversed, and remanded, with directions. Cartwright, Dunn and Duncan, JJ., dissenting.